ACCEPTED
                                                                                       03-15-00247-CR
                                                                                               6335166
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                   8/3/2015 4:05:35 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                               NO. 03-15-00247-CR

KAYLA JEAN LARDIERI                       §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
V.                                        §         DISTRICT 8/3/2015
                                                              COURT      OF PM
                                                                      4:05:35
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS Clerk




      STATE’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was convicted by a jury of Attempt to Commit Capital Murder,

Aggravated Kidnapping, Aggravated Robbery, and Tampering with Physical

Evidence. Her punishment was assessed by the trial court at 30 years for the

Attempted Capital Murder, Aggravated Kidnapping and Aggravated Robbery

offenses, for which there was a deadly weapon finding. She received 10 years for

the Tampering offense. The sentences were to be served concurrently. Appellant

was also assessed court costs. Appellant’s brief was filed on July 2, 2015. The

State’s brief is currently due on August 3, 2015.




                                         1
                                          II.

      Chari Kelly – the attorney for the State at trial – is handling the State’s brief

in this case. In the past month she has appeared for her regular docket, grand jury

on July 8th and intake on July 15th and 29th. She also prepared for a trial on July 21st

in CR2012-407 which involved Possession of Marijuana between 5 and 50 Pounds,

a third-degree felony. Additionally, she is out of the office for the first part of this

week. Because of the foregoing, she has not yet been able to work on a response,

and the State respectfully requests an extension of 30 days to file the State’s brief

in the instant cause. This is the first extension sought by Appellee.

                                          III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until September 2, 2015, so that an

adequate response may be made to Appellant’s brief.            This extension is not

requested for purposes of delay but so that justice may be done.

                                        Respectfully submitted,

                                        /s/ Joshua D. Presley
                                        Joshua D. Presley SBN: 24088254
                                        preslj@co.comal.tx.us
                                        Comal Criminal District Attorney’s Office
                                        150 N. Seguin Avenue, Suite 307
                                        New Braunfels, Texas 78130
                                        Ph: (830) 221-1300 / Fax: (830) 608-2008




                                           2
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s First Motion to

Extend Time to File Brief has been delivered to Appellant KAYLA JEAN

LARDIERI’s attorney in this matter:

      Paul A. Finley
      pfinley@reaganburrus.com
      Reagan Burrus, PLLC
      401 Main Plaza, Suite 200
      New Braunfels, TX 78130
      Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov, this 3rd day of August, 2015.


                                              /s/ Joshua D. Presley
                                               Joshua D. Presley




                                          3